OFINION.
Ivins :
At the hearing the taxpayer admitted the correctness of the 1911 deficiency and of so much of the deficiency for 1918 as resulted from a disallowance of certain discount deductions from the closing inventories of 1917 and 1918, leaving the only question at issue that of whether the closing inventory at December 31, 1918, should be in the amount of $172,032.01, as determined by the Commissioner, or $160,701.99, as claimed by the taxpayer.
_ The taxpayer’s method of taking its inventory was a hybrid combination of the so-called retail method, the cost method, and the cost or market whichever .is lower method. It was done in such a way as to make it impossible of direct checking, and we feel that in the circumstances the Commissioner was correct in rejecting the inventory as submitted by the taxpayer and in reconstructing the inventory upon the basis of cost, which was the basis used in closing the inventory for the previous year.